Case: 19-40030      Document: 00515135622         Page: 1    Date Filed: 09/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                             September 27, 2019
                                    No. 19-40030
                                                                                Lyle W. Cayce
                                  Summary Calendar
                                                                                     Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCUS RASHAWN WILLIAMS, also known as Nuk, also known as Sealed1,
also known as Nook,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:12-CR-31-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Nearly six years after the entry of judgment on his convictions for
conspiracy to distribute and possess with intent to distribute cocaine and
conspiracy to launder monetary instruments, Marcus Rashawn Williams filed
a pro se notice of appeal seeking direct review of his sentence under 18 U.S.C.
§ 3742(a)(1). He previously appealed the same convictions.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40030    Document: 00515135622     Page: 2   Date Filed: 09/27/2019


                                 No. 19-40030

      The Government’s motion for summary dismissal of the appeal as
untimely is GRANTED. See United States v. Hernandez-Gomez, 795 F.3d 510,
511 (5th Cir. 2015). The alternative motion for an extension of time to file the
appellee’s brief is DENIED as unnecessary. The appeal is DISMISSED.




                                       2